Citation Nr: 0115512	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  95-24 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint and disc disease, lumbar spine, evaluated 
as 10 percent disabling prior to December 2, 1998.

2.  Entitlement to an increased disability rating for 
degenerative joint and disc disease, lumbar spine, evaluated 
as 40 percent disabling from December 2, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had over 20 years of active military service, and 
he separated from service in March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied a 
disability rating in excess of 10 percent for the veteran's 
service-connected degenerative joint disease of the lumbar 
spine.  Thereafter, a March 1999 rating decision assigned a 
40 percent rating for the degenerative joint and disc disease 
of the lumbar spine.  The 40 percent rating was assigned 
effective from December 2, 1998, the date of a VA 
examination.  Since the veteran had perfected his appeal from 
the initial decision on his claim for an increase, the Board 
will address whether he was entitled to a disability rating 
higher than 10 percent prior to December 2, 1998, as well as 
whether he is entitled to a disability rating higher than 40 
percent from December 2, 1998.  Therefore, the issues on 
appeal have been characterized as shown above.

In December 1999, a hearing was held before the undersigned, 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).  In March 2000, the Board 
remanded this claim for additional evidentiary development.  
The RO complied with the Remand instructions, and this claim 
is ready for appellate disposition.

As noted in the Board's Remand, the veteran has raised claims 
of entitlement to service connection for a bilateral shoulder 
disorder and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
condition(s) (TDIU).  These issues were referred to the RO 
for development.  As there is no indication that these claims 
have been adjudicated by the RO, they are again referred for 
proper action.


FINDINGS OF FACT

1.  Prior to September 1, 1998, the veteran's service-
connected back condition was manifested by subjective 
complaints of pain, with no objective evidence of resulting 
disability or functional loss.

2.  As of September 1, 1998, the veteran's service-connected 
back condition has been manifested by subjective complaints 
of pain, moderate overall limitation of motion, pain on 
motion, and occasional flare-ups, resulting in no more than a 
moderate level of functional loss.

3.  The veteran has degenerative disc disease, but there have 
been no neurological findings appropriate to disc disease, 
and the severity of the veteran's back condition is not 
pronounced since there is no impairment of motor skills, 
strength, or muscle function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint and disc disease, lumbar 
spine, were not met prior to September 1, 1998.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, and 4.71a, Diagnostic Codes 5293 and 5295 (2000).

2.  The criteria for a disability rating of 40 percent for 
degenerative joint and disc disease, lumbar spine, were met 
as of September 1, 1998.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5293 and 5295 (2000).

3.  The criteria for a disability rating in excess of 40 
percent for degenerative joint and disc disease, lumbar 
spine, have not been met since September 1, 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5293 and 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The 1995 rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs) informed the 
veteran of the type of evidence needed to substantiate this 
claim.  The veteran was asked at his personal hearing for 
complete information as to where he had been treated for his 
back condition (i.e., information needed to support his 
claim).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
SSOCs, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

This case was remanded in 2000 for additional development, 
and the RO complied with all instructions.  The RO provided 
the veteran appropriate VA examinations in 1995, 1998, and 
2000.  Many of the VA examiners rendered opinions concerning 
the effect of the veteran's back condition on his functional 
abilities.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's back disorder since he was last examined in October 
2000.  The veteran has not reported receiving any treatment 
(other than at VA, which records were obtained), and there 
are no records suggesting an increase in disability has 
occurred as compared to the 2000 VA examination findings.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to this claim.  
There is no indication that relevant VA or private treatment 
records exist that have not been obtained. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102. 

B.  Increased rating for back condition

The RO received the veteran's claim for an increased rating 
for his back condition on November 4, 1994.  However, 
increased benefits were awarded as of December 2, 1998, which 
was the date he underwent VA examination.  See 38 C.F.R. 
§ 3.400(o) (effective date of an increase of disability 
benefits is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date, otherwise, 
date of receipt of claim).  Since the veteran had perfected 
his appeal from the initial decision on his claim for an 
increase, the Board will address whether he was entitled to a 
disability rating higher than 10 percent prior to December 2, 
1998, as well as whether he is entitled to a disability 
rating higher than 40 percent from December 2, 1998.

The Board has reviewed all the evidence of record, which 
consists of service medical records; VA records for 
outpatient treatment between 1992 and 2000; the reports of VA 
examinations conducted in 1992, 1995, 1998, and 2000; a 
medical assessment conducted by the United States Postal 
Service in 1998; and the testimony of the veteran provided at 
a hearing in 1999.  The evidence pertinent to each time 
period is discussed below.

1.  Applicable laws and regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5295.  The hyphenated diagnostic code indicates 
that degenerative joint disease (arthritis) under Diagnostic 
Code 5010 is the service-connected disorder, and lumbosacral 
strain under Diagnostic Code 5295 is a residual condition.  
38 C.F.R. § 4.27.  The Board will also consider whether an 
increased rating can be granted under Diagnostic Code 5293 
for intervertebral disc disease, since the medical evidence 
shows the veteran has degenerative disc disease.  The Board 
will consider any other potentially applicable diagnostic 
codes as well.

Traumatic arthritis is rated as degenerative arthritis which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  The 
diagnostic code applicable to limitation of lumbar spine 
motion is Diagnostic Code 5292.  A 10 percent rating is 
warranted for slight limited motion.  A 20 percent rating is 
warranted for moderate limited motion.  And, a 40 percent 
rating is warranted for severe limited motion.

Diagnostic Code 5295 provides a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating requires muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum disability rating of 40 percent 
is provided for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

A 10 percent evaluation under Diagnostic Code 5293 would 
require mild intervertebral disc syndrome.  A 20 percent 
evaluation would require moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
rating is provided for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A maximum 60 
percent disability rating is warranted for symptoms analogous 
to pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the affected 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebra.  VAOPGCPREC 36-97.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered.

2.  Rating prior to December 2, 1998

The objective evidence regarding the severity of the 
veteran's back disorder in the year prior to receipt of his 
claim for an increase in November 1994 and the assignment of 
a 40 percent disability rating as of December 2, 1998, 
consists of VA outpatient treatment records, the report of a 
VA examination conducted in 1995, and the Post Office 
examination conducted in September 1998.  The 1992 VA 
examination report, as well as any VA outpatient treatment 
records dated prior to November 4, 1993, are dated more than 
one year prior to the claim for an increase.

None of the VA treatment records dated between November 1993 
and December 1998 concern the veteran's back disorder.  The 
first outpatient treatment shown for the back condition 
occurred in 1999.

At the 1995 VA examination, the veteran complained of 
increased back pain.  His gait and posture were normal.  He 
was able to dress and undress normally, with no evidence of 
disability.  He had full range of lumbar spine motion, and 
there was no evidence of discomfort with motion testing, 
except when he reached 90 degrees of flexion of the spine.  
The musculature of the back was normal, with no postural 
abnormalities.  There was no evidence of neurological 
involvement.  X-rays showed mild degenerative changes, with 
no significant change since 1992. 

The medical assessment conducted by the Post Office on 
September 1, 1998, did not report specific physical findings, 
but recounted the fact that the veteran has degenerative 
joint and disc disease.  The physician did conclude that the 
veteran could not lift more than 25 pounds, engage in 
prolonged activity such as walking or standing, or engage in 
repetitive activity such as bending.  It should be noted that 
some of the physical restrictions were due to service-
connected conditions other than the veteran's back disorder, 
as well as nonservice-connected conditions.  Although the 
examiner concluded that the veteran was medically qualified 
for employment with these restrictions, the Post Office found 
him medically unsuitable for a casual position and denied him 
employment.

The 1995 VA examination clearly failed to show that the 
criteria for a rating higher than 10 percent had been met.  
The veteran had full range of motion, so an increase could 
not be assigned under Diagnostic Code 5292.  There was no 
evidence of muscle spasms, listing of the spine, positive 
Goldthwaite's sign, or marked limitation of forward bending.  
It is true that he had degenerative changes and narrowing of 
joint space.  However, Diagnostic Code 5295 indicates that 
some of these symptoms must be present in order to warrant a 
40 percent disability rating.  "Some" clearly contemplates 
more than one, and the veteran only had one symptom.  
Moreover, he must have some of these symptoms with abnormal 
mobility on forced motion, and there is no medical evidence 
showing that he had abnormal mobility of the lumbar spine on 
forced motion.  Therefore, this diagnostic code did not 
provide the basis for assignment of an increased rating.

The 1995 VA examination showed no findings of neurological 
deficits, or impairment of sensation or motor functioning.  
In other words, there is no medical evidence showing 
neurological findings appropriate to disc disease, which 
indicates that the veteran's disc disease had not progressed 
to the point where it interfered with his neurological 
functioning. 

The 10 percent rating assigned by the RO prior to December 2, 
1998, contemplated a mild level of symptoms (i.e., slight 
limitation of lumbar spine motion under Diagnostic Code 5292, 
or mild lumbar strain with pain on motion under Diagnostic 
Code 5295, or mild intervertebral disc syndrome under 
Diagnostic Code 5293).  The objective findings from the 1995 
VA examination did not show that the veteran's back condition 
was any more than slightly disabling to him, and the lack of 
objective findings preponderated against assignment of a 
higher disability rating.  The 1995 examination showed that, 
despite his complaints of increased pain, the veteran was 
normal from a functional standpoint.

However, the evaluation conducted by the Post Office on 
September 1, 1998, showed a different disability picture, 
with increased functional loss.  Although specific findings 
were not given, it is reasonable to conclude that the 
increased symptomatology shown during the December 2, 1998, 
VA examination was also present during the September 1, 1998, 
Post Office evaluation.  This is so because of the functional 
limitations the Post Office concluded the veteran had, which 
were similar to those found on the December 1998 VA 
examination.  Resolving any reasonable doubt in his favor, 
the Board finds that the 40 percent evaluation assigned by 
the RO as of December 2, 1998, should have been assigned as 
of September 1, 1998, since there is medical evidence from 
that date showing an increased level of functional loss.  

The claim for a disability rating greater than 10 percent 
prior to September 1, 1998, remains denied.  That rating 
contemplated characteristic pain on motion, which adequately 
compensated the veteran for his pain and for any slight 
functional loss that he may have experienced during flare-
ups.  It is clear that any functional loss the veteran 
experienced during such flare-ups was acute and transitory 
and did not permanently affect his functioning.  This is so 
because the medical evidence showed no symptoms indicative of 
functional loss, or of any residual disability such as 
limited motion, during the 1995 VA examination.  There is no 
indication that he received any outpatient treatment for his 
back disorder between his separation from service in 1992 and 
the first VA outpatient treatment shown in 1999, which 
indicates that this condition was not so disabling to him 
that he required any treatment.  He had not been hospitalized 
for his back disorder.  He did not take any medications for 
this condition.  The objective medical evidence did not 
create a reasonable doubt regarding the level of his back 
disability.  The only point in time at which the Board can 
find any doubt was the Post Office evaluation conducted 
September 1, 1998, and, for that reason, will grant an 
increase as of that date.

3.  Rating from September 1, 1998

The RO granted a 40 percent disability rating for the 
veteran's back condition as of December 2, 1998, based on 
findings shown on VA examination conducted on that date.  
This Board decision is granting the 40 percent rating as of 
September 1, 1998, based on findings shown on a Post Office 
evaluation.  The objective evidence regarding the severity of 
the veteran's back disorder since that date consists of VA 
outpatient records and reports of 1998 and 2000 VA 
examinations. 

The VA outpatient treatment records indicate that a 
computerized tomography (CT) scan conducted in May 1999 
showed herniated nucleus pulposus at L4-5.  Although a July 
1999 VA outpatient treatment record showed a diagnosis of 
radiculopathy, the physical examination on that date showed 
normal muscle strength and reflexes.  A subsequent 
neurological evaluation during the October 2000 VA 
examination showed no significant radiculopathy.  The 
December 1998 VA examination had also shown no significant 
radiculopathy.

The veteran is currently receiving the maximum schedular 
ratings under Diagnostic Code 5292, for limitation of lumbar 
spine motion, and Diagnostic Code 5295, for lumbosacral 
strain.  

Under Diagnostic Code 5293, the current 40 percent rating 
contemplates severe intervertebral disc syndrome with 
recurring attacks of symptoms and intermittent relief.  The 
most recent VA examinations have shown no findings of 
neurological deficits, or impairment of sensation or motor 
functioning.  A diagnosis of sciatica has not been rendered.  
The veteran has complained of radiculopathy (i.e., pain 
radiating into the lower extremities), but there are no 
abnormal neurological findings appropriate to disc disease, 
which indicates that his disc disease has not progressed to 
the point where it interferes with his neurological 
functioning, despite any radiculopathy he experiences.  

After a thorough review of the evidence, the Board concludes 
that the veteran's lumbar spine disability is not productive 
of disability warranting assignment of a 60 percent 
evaluation subsequent to September 1, 1998.  The current 
medical evidence does not show impairment of motor strength, 
loss of sensation, or decreased reflexes.  There is no 
evidence of postural abnormalities.  He experiences only 
"mild" muscle spasms.  There is no evidence of decreased 
musculature of the back, which indicates that the veteran 
continues to use those muscles.  There is no muscle weakness.  
He has no difficulty with bowel or bladder control.  His gait 
remains normal, and he can heel and toe walk normally.  Since 
there is no discernable impairment of motor skills, strength, 
or muscle function, it is clear that any back pain he 
experiences is not so severe that it affects his functional 
abilities.  None of the objective findings are indicative of 
a pronounced lumbar spine disability.  

A 60 percent disability rating contemplates little 
intermittent relief.  However, the medical evidence clearly 
shows that the veteran, although consistently experiencing 
some level of pain and related symptoms, does have 
intermittent relief.  For example, at his hearing in 1999, 
the veteran reported experiencing flare-ups of pain three 
times in the prior year.  Even though the episodes may last 
for a few weeks, there are clearly, then, extended periods of 
time during which he experiences relief from his symptoms.  
He does not require constant medication for his symptoms, and 
he seeks outpatient treatment on a fairly infrequent basis, 
as shown by the VA outpatient treatment records.  His 
symptoms have not been so severe that he has frequently 
sought medical treatment.  

When a veteran has received less than the maximum evaluation 
under Diagnostic Code 5293, based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.  VAOPGCPREC 36-97.

Since 1998, the veteran's range of motion for the lumbar 
spine has remained fairly consistent.  The most recent VA 
examination showed slight limitation, while the 1998 VA 
examination showed moderate limitation.  A VA outpatient 
treatment record dated in 1999 showed range of motion 
equivalent to 80 percent of normal.  These findings show no 
more than moderate overall limitation of lumbar spine motion.  
He does not have severe limitation of motion.  There is no 
doubt the veteran experiences pain on motion of the lumbar 
spine.  It is reasonable to expect that his pain with motion 
of the lumbar spine increases significantly during flare-ups.  
It is also reasonable that he would have difficulty with 
prolonged activities such as standing, lifting, etc.

However, the current 40 percent disability rating adequately 
compensates the veteran for his limitation of motion and any 
functional loss.  First, as indicated above, although 
limitation of motion of the lumbar spine is moderately 
limited, he does not have severe limitation of motion of the 
lumbar spine.  Second, there is a lack of objective medical 
evidence indicating that the veteran suffers any additional 
functional loss and/or limitation of motion.  He does not 
walk with a limp.  He has a back brace, but he wears it only 
occasionally.  There is no muscle atrophy, which would be 
indicative of a severe level of functional loss resulting is 
disuse of the back muscles.  His pain level is not severe 
enough that he is unable to work.  The veteran is apparently 
able to limit his back pain somewhat by restricting his 
activities, and, by doing so, has not lost any time from his 
current job.  There is no indication in the medical evidence 
that the veteran's disorder is severe enough to warrant 
surgery.

Despite the veteran's complaints of pain, his actual 
functional impairment due to his lumbar spine disorder is not 
substantial.  The 2000 VA examination included testing for 
functional loss, which showed no increased complaints of back 
pain with treadmill walking and twelve repetitions of lifting 
40 pounds.  More importantly, flexion of the lumbar spine 
remained the same after functional loss testing as prior to 
such testing, and heel/toe gait mechanics remained normal.  
There was only a mild increase in muscle spasm.  In this 
case, the Board finds that the 40 percent disability rating 
for moderate to severe impairment of the lumbar spine without 
any neurological disability adequately compensates the 
veteran for the routinely moderate level of his pain with 
minimal functional loss and for any increased level of 
functional loss and pain during flare-ups.  Therefore, 
Diagnostic Code 5293 does not provide the basis for 
assignment of an increased rating.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his lumbar spine disability.  
As indicated above, there are no neurological findings such 
as would warrant a 60 percent disability rating or any 
symptoms indicative of a pronounced lumbar spine disability.  
The regulations establish disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Since September 1, 1998, the veteran has 
had symptomatology indicative of functional limitations and 
painful motion.  The Secretary has determined that the 
maximum disability rating for severe lumbosacral strain or 
severe limitation of motion of the lumbar spine is 40 
percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to this disorder, 
any functional loss that would result from this disorder, and 
for any impairment in earning capacity due to these symptoms 
and functional loss.  Without pronounced intervertebral disc 
syndrome, he simply is not entitled to a schedular disability 
rating higher than 40 percent.  As discussed above, the 
veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor. 

4.  Consideration of other diagnostic codes

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5285 pertains to residuals 
of fractured vertebrae.  A 100 percent disability rating is 
assigned when there is spinal cord involvement, or when the 
individual is bedridden or requires long leg braces.  
However, consideration of the veteran's service-connected 
disability under Diagnostic Code 5285 is not warranted.  The 
medical evidence does not show that the veteran fractured any 
lumbar vertebrae during service.

Diagnostic Code 5286 provides a 100 percent disability rating 
for complete bony fixation (ankylosis) of the lumbar spine 
when the ankylosis is at an unfavorable angle, with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other major joint involvement 
(Bechterew type).  Under Diagnostic Code 5289 for ankylosis 
of the lumbar spine, a 40 percent disability rating is 
warranted for favorable ankylosis, and a 50 percent 
disability rating is warranted for unfavorable ankylosis.  
There is no medical evidence showing that the veteran has 
ankylosis of the lumbar spine, as opposed to limitation of 
motion.  He is able to move the lumbar spine, so it is 
clearly not immobile.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure") (citation omitted).  Therefore, consideration of 
the veteran's service-connected disability under Diagnostic 
Codes 5286 and 5289 is not warranted.

In general, all disabilities, including those arising from a 
single disease entity or injury, are rated separately, and 
all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
permitted.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  If a veteran 
has separate and distinct manifestations attributable to the 
same injury, they may be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for under Diagnostic Code 5003 may be 
assigned only if there is "additional disability" due to 
limitation of motion.  VAOPGCPREC 23-97. A separate rating 
for arthritis can also be assigned based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991). In addition, the 
Board notes that the medical evidence does show arthritis 
(i.e., degenerative joint disease) of the veteran's lumbar 
spine, and he has complained of painful motion.  He cannot, 
however, get a separate rating for these symptoms.  Ratings 
under Diagnostic Code 5295 for lumbosacral strain are based, 
in part, on limited motion.  Ratings under Diagnostic Code 
5293 for intervertebral disc syndrome are also based, in 
part, on limited motion.  VAOPGCPREC 36-97.  Therefore, it 
would not be appropriate to assign separate evaluations for 
degenerative joint disease with limitation of motion and 
either lumbosacral strain or intervertebral disc disease, 
because to do so would constitute evaluation of the same 
disability twice.  38 C.F.R. § 4.14.

Accordingly, the preponderance of the evidence is against 
assignment of increased disability ratings under all 
potentially applicable diagnostic codes.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.

ORDER

Entitlement to a 40 percent disability rating for 
degenerative joint and disc disease, lumbar spine, is granted 
from September 1, 1998, subject to the laws and regulations 
pertinent to the payment of monetary benefits.

Entitlement to a disability rating greater than 10 percent 
for degenerative joint and disc disease, lumbar spine, prior 
to September 1, 1998, is denied.

Entitlement to a disability rating greater than 40 percent 
for degenerative joint and disc disease, lumbar spine, from 
September 1, 1998, is denied.

		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

